an action to recover damages, the defendants’ attorney, Jerold Probst, appeals from so much of an order of the Supreme Court, Nassau County (Austin, J.), dated May 2, 2003, as, in effect, denied his oral application to vacate so much of a prior order of the same court dated April 8, 2003, as, sua sponte, imposed a sanction against him in the sum of $2,500.
Ordered that the appeal is dismissed, with costs.
The provision of the order which denied the appellant’s oral application did not decide a motion on notice, and therefore is not appealable as of right (see CPLR 5701 [a] [2]; Robinson v State of New York, 287 AD2d 610 [2001]; Stern v Stern, 273 AD2d 298 [2000]; Velasquez v C.F.T., Inc., 267 AD2d 229 [1999]; Beige v Beige, 265 AD2d 438 [1999]). The appellant failed to move for leave to appeal (see CPLR 5701 [c]), and, under the circumstances, we decline to grant leave on our own motion (see Cuffie v New York City Health & Hosps. Corp., 260 AD2d 423 [1999]; Aievoli v Aievoli, 249 AD2d 253 [1998]). Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.